     Case 1:18-cv-01745-DAD-SAB Document 88 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT FOR THE
 6                                   EASTERN DISTRICT OF CALIFORNIA

 7

 8    DUSTIN ROBERT GRAN,                            1:18-cv-01745-DAD-SAB-HC

 9                  Petitioner,                      ORDER GRANTING PETITIONER’S
                                                     REQUEST TO SEAL DOCUMENT
10            v.

11    JOSIE GASTELO,

12                  Respondent.

13
              Before the Court is Petitioner’s notice of request and request to file under seal Petitioner’s
14
     Objections to Magistrate Judge’s Findings and Recommendation. (ECF No. 87). Respondent has
15
     not opposed Petitioner’s request to seal and the time for doing so has passed. See Local Rule 141(c).
16
              Accordingly, for good cause shown, IT IS HEREBY ORDERED that:
17
        1. Petitioner’s request to seal is GRANTED; and
18
        2. The Clerk of Court is DIRECTED to file under seal Petitioner’s Objections to Magistrate
19
              Judge’s Findings and Recommendation.
20
21
     IT IS SO ORDERED.
22
     Dated:        March 10, 2021
23                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
